DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 27-28 are objected to because of the following informalities: claims 27-28 contain “the hydrogen exchange membrane” of which it appears to instead refer back to “a proton exchange membrane” earlier in the claim.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  claim 30 ends with “or 2200 to 3600.”  This limitation should end with “psi;” appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 17 and 30-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 17 recites the limitation "the inlet flow rate" in lines 10 and 7.  There is insufficient antecedent basis for this limitation in the claim and it is unknown if it refers to water flow rate or ambient air flow rate.
Claim 4 recites the limitation "the processor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In regards to claim(s) 30-34 recite the limitation “the method” in line 1. There is insufficient antecedent basis for this limitation in the claim as claim 29 states “a gas generator.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 27-29 and 31-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darling (US 20160144973 A1) as submitted on Applicant's Information Disclosure Statement on 21 June 2021.
In regards to claim(s) 27, Darling pertains to systems that provide nitrogen enriched air (NEA; [3]); NEA is a synonym with hypoxia gas supply/oxygen-depleted air (ODA).  Darling discloses an electrochemical cell with a power supply (20; Fig. 1; [11]), a proton exchange membrane (PEM; 12; [10]; Fig. 1) between an anode (16) and a cathode (14).  Darling discloses an input of liquid water ([13]) and ambient air (22;[11]; Fig. 1) to the cathode.  Darling discloses the operation of the electrochemical cell is to produce oxygen and protons at the anode side and wherein oxygen from the cathode side produces water from the protons crossing the PEM ([11]).  Darling discloses a stack of electrochemical cells ([14]).
In regards to claim(s) 28, Darling discloses the method of operating, including providing nitrogen enriched air (NEA; [3]); NEA is a synonym with hypoxia gas supply/oxygen-depleted air (ODA).  Darling discloses an electrochemical cell with a power supply (20; Fig. 1; [11]), a proton exchange membrane (PEM; 12; [10]; Fig. 1) between an anode (16) and a cathode (14).  Darling discloses an input of liquid water ([13]) and ambient air (22;[11]; Fig. 1) to the cathode.  Darling discloses the operation of the electrochemical cell is to produce oxygen and protons at the anode side and wherein oxygen from the cathode side produces water from the protons crossing the PEM ([11]).  Darling discloses a stack of electrochemical cells ([14]).
In regards to claim(s) 29, Darling pertains to systems that provide nitrogen enriched air (NEA; [3]); NEA is a synonym with hypoxia gas supply/oxygen-depleted air (ODA).  Darling discloses an electrochemical cell with a power supply (20; Fig. 1; [11]), a proton exchange membrane (PEM; 12; [10]; Fig. 1) between an anode (16) and a cathode (14).  Darling discloses an input of liquid water ([13]) and ambient air (22;[11]; Fig. 1) to the cathode.  Darling discloses the operation of the electrochemical cell is to produce oxygen and protons at the anode side and wherein oxygen from the cathode side produces water from the protons crossing the PEM ([11]).  Darling discloses a stack of electrochemical cells ([14]).  Darling discloses pure oxygen is generated at the anode side (end of [14]).
In regards to claim(s) 31, Darling discloses an anode electrocatalyst (anode catalysts; [10]) and the operation of the electrochemical cell is to produce oxygen and protons at the anode side and wherein oxygen from the cathode side produces water from the protons crossing the PEM ([11]).
In regards to claim(s) 32, Darling discloses providing the NEA to inert fuel tanks ([3]).
Claim(s) 29 and 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Izgorodin (US 20170152605 A1).
In regards to claim(s) 29, Izogorodin discloses a gas generator (Fig. 2) that electrically powered  (113) an electrochemical cell stack ([29]) with cathode and anode electrocatalysts (109,107; [50]) and a PEM (108; [49]) and electrolyzing water, sending the protons across the membrane.
In regards to claim(s) 33, Izogorodin discloses producing hydrogen gas (Fig. 2; abstract).
Claim(s) 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ono (US 20170271089 A1).
In regards to claim(s) 29, Ono discloses a gas generator that generates oxygen ([4]) and is powered electrically (33; photoelectric conversion body; [37]; Fig. 3) and includes a stack of electrodes/layers ([74]), including reduction and oxidation electrodes (31;32; [13]), the protons going through a proton exchange membrane (4; [39]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-18, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 20070119456 A1) in view of Darling (US 20160144973 A1), both as submitted on Applicant's Information Disclosure Statement on 21 June 2021, and in further view of Bleil (CN 101304786 A).
In regards to claim(s) 1, Scott discloses a hypoxia training device ([22]) comprising a mask in fluid communication with a hypoxic gas supply (20; [22]).
However, Scott does not explicitly disclose that the hypoxia gas supply is from the cathode side of one or more electrochemical cells, nor the details of the electrochemical cell that include a power supply, proton exchange membrane between anode and cathode, inputs and outputs to each side of the cell, the input of the cathode in fluid communication with ambient air and the input of the anode in fluid communication with liquid water.
Darling pertains to systems that provide nitrogen enriched air (NEA; [3]); NEA is a synonym with hypoxia gas supply/oxygen-depleted air (ODA) and therefore is in the same field of endeavor of Scott.  Darling discloses an electrochemical cell with a power supply (20; Fig. 1; [11]), a proton exchange membrane (PEM; 12; [10]; Fig. 1) between an anode (16) and a cathode (14).  Darling discloses an input of liquid water ([13]) and ambient air (22;[11]; Fig. 1) to the cathode.  Darling discloses the operation of the electrochemical cell is to produce oxygen and protons at the anode side and wherein oxygen from the cathode side produces water from the protons crossing the PEM ([11]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Scott with Darling’s electrolyzer that produces ODA as Scott teaches that any number of hypoxic gas supplies are acceptable (Scott, [18]).  Furthermore, Bleil teaches that both fire protection systems and altitude training systems require an oxygen-reduced atmosphere (bottom of p. 2) and therefore the substitution of Darling’s electrolyzer for an inerting system in Scott’s hypoxia training system would yield a predictable result.  See MPEP 2141 III (A).
In regards to claim(s) 2, Darling discloses an anode electrocatalyst (anode catalysts; [10]) and the operation of the electrochemical cell is to produce oxygen and protons at the anode side and wherein oxygen from the cathode side produces water from the protons crossing the PEM ([11]).
In regards to claim(s) 3, Scott discloses an oxygen demand/pulse sensor (430; [26]; Fig. 5; [28]) and simulating different altitudes (an altitude set point) for athletic training ([3]) in order to provide an environment with an oxygen concentration less than atmospheric air ([4]) to be maintained by delivering the ODA with desired flow rate ([7]).  Scott discloses a forward pressure regulator (340; [25])) before the mask.
Scott does not explicitly disclose the system controls for an electrochemical cell.
Darling discloses an oxygen sensor connected to a system controller/master controller, the controller necessarily having a processor ([18]).  Darling discloses pumps ([14]) for circulation of fluids and also valves for controls of the fluids (fluid flow control valves or gates; [18]).  Darling discloses an inlet flow rate sensor (sensors for measuring any of the above-mentioned fluid flow rates; [18]).  Darling discloses temperature regulator/sensor connected to the master controller for any of the system components which include an electrochemical cell ([18]).  Darling discloses cooling of the cell with water circulation ([13]) and thus contact the cell with coolant. Darling discloses a water recovery system in fluid communication with the cathode wherein the water recovered can be delivered to the anode (“The loss of heat from the NEA causes water vapor in the NEA to condense, and liquid water condensate can be returned by flow path 64 to the electrochemical cell stack 50 where it can provide water at the anode side of the electrochemical cells for the reaction of formula (1) or to keep the MEA 12 (FIG. 1) hydrated.” – [15]).  Darling discloses controlling the current or voltage levels of the power source to produce varying amounts of NEA (ODA) in response to system parameters ([18]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Scott with Darling’s electrochemical system controls because Darling teaches such allows for desired production rate of NEA/ODA in response to system parameters (Darling, [18]).  Darling’s varying amounts of NEA/ODA is the functionally desired equivalent of Scott’s desired hypoxic gas flow rate.
In regards to claim(s) 4, Scott in view of Darling discloses the master controller/processor is configured to calculate an average oxygen consumption rate (oxygen sensors for output, flow rate sensors the known oxygen value of ambient air) and is capable of adjusting the pump ([14]) for air inputted (provided by a fan or similar air movement device [15]; the system can be controlled to set fluid flow rates (e.g. feed rates of cabin air 22 to the cathode 14); [18]).
In regards to claim(s) 5, Scott discloses the device is pressure on demand based on sensors that monitor breath rate ([28]) and are connected to a controller.
Scott does not explicitly disclose the system controls for an electrochemical cell.
Darling discloses an oxygen sensor connected to a system controller/master controller, the controller necessarily having a processor ([18]).  Darling discloses pumps ([14]) for circulation of fluids and also valves for controls of the fluids (fluid flow control valves or gates; [18]).  Darling discloses an inlet flow rate sensor (sensors for measuring any of the above-mentioned fluid flow rates; [18]).  Darling discloses temperature regulator/sensor connected to the master controller for any of the system components which include an electrochemical cell ([18]).  Darling discloses cooling of the cell with water circulation ([13]) and thus contact the cell with coolant. Darling discloses a water recovery system in fluid communication with the cathode wherein the water recovered can be delivered to the anode (“The loss of heat from the NEA causes water vapor in the NEA to condense, and liquid water condensate can be returned by flow path 64 to the electrochemical cell stack 50 where it can provide water at the anode side of the electrochemical cells for the reaction of formula (1) or to keep the MEA 12 (FIG. 1) hydrated.” – [15]).  Darling discloses controlling the current or voltage levels of the power source to produce varying amounts of NEA (ODA) in response to system parameters ([18]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Scott with Darling’s electrochemical system controls because Darling teaches such allows for desired production rate of NEA/ODA in response to system parameters (Darling, [18]).  Darling’s varying amounts of NEA/ODA is the functionally desired equivalent of Scott’s desired hypoxic gas flow rate.
In regards to claim(s) 6, Scott in view of Darling discloses the master controller/processor is configured to calculate an average oxygen consumption rate (oxygen sensors for output, flow rate sensors the known oxygen value of ambient air) and is capable of adjusting the pump ([14]) for air inputted (provided by a fan or similar air movement device [15]; the system can be controlled to set fluid flow rates (e.g. feed rates of cabin air 22 to the cathode 14); [18]).
In regards to claim(s) 7, Darling discloses a stack of electrochemical cells ([14]).
In regards to claim(s) 10, Darling discloses a cathode catalyst to reduce oxygen ([10]-[11]).
In regards to claim(s) 11, Darling further teaches that the cathode (14) has a first side and a second side, the first side in contact with the PEM (12) and the second side in contact with an air diffusion layer (flow field/current collector) (32/36) in contact with the cathode input and output ([13] & [14]; Figure 2).
In regards to claim(s) 12, Darling further teaches that the anode (16) has a first side and a second side, the first side in contact with the PEM (12) and the second side in contact with a water flow layer (flow field/current collector) (34/38) in contact with the anode input and output ([13] & [14]; Figure 2).
In regards to claim(s) 13, the limitation wherein “the electrocatalyst demonstrates a greater than 65%, 70%, 75%, 80% or 85% water electrolysis efficiency” is a functional limitation. Apparatus claims must be distinguished from the prior art in terms of structure rather than function. Functional limitations do not serve to further limit apparatus claims beyond imparting the limitation that the apparatus be capable of performing the claimed function. The electrolytic catalyst of Darling is capable of operating at greater than 65% water electrolysis efficiency based upon the feeds and operating conditions applied to the cell (MPEP 2114).
In regards to claim(s) 14, Darling teaches that the anode (16) is located on a PEM (12), and thus that the cell comprises an ion exchange resin positioned after the anode in a flow direction of the water (Figure 2).
In regards to claim(s) 15 and 17, Scott discloses a method of hypoxic training controlling the level of oxygen to a person that has a need for training at an altitude different than the altitude that a person resides in order to obtain some advantage or address some potential problem related to altitude ([4]). Scott discloses providing a device for the above method.  Scott discloses a hypoxia training device ([22]) comprising a mask in fluid communication with a hypoxic gas supply (20; [22]).
However, Scott does not explicitly disclose that the hypoxia gas supply is from the cathode side of one or more electrochemical cells, nor the details of the electrochemical cell that include a power supply, proton exchange membrane between anode and cathode, inputs and outputs to each side of the cell, the input of the cathode in fluid communication with ambient air and the input of the anode in fluid communication with liquid water.
Darling pertains to systems that provide nitrogen enriched air (NEA; [3]); NEA is a synonym with hypoxia gas supply/oxygen-depleted air (ODA) and therefore is in the same field of endeavor of Scott.  Darling discloses an electrochemical cell with a power supply (20; Fig. 1; [11]), a proton exchange membrane (PEM; 12; [10]; Fig. 1) between an anode (16) and a cathode (14).  Darling discloses an input of liquid water ([13]) and ambient air (22;[11]; Fig. 1) to the cathode.  Darling discloses the operation of the electrochemical cell is to produce oxygen and protons at the anode side and wherein oxygen from the cathode side produces water from the protons crossing the PEM ([11]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Scott with Darling’s electrolyzer that produces ODA as Scott teaches that any number of hypoxic gas supplies are acceptable (Scott, [18]).  Furthermore, Bleil teaches that both fire protection systems and altitude training systems require an oxygen-reduced atmosphere (bottom of p. 2) and therefore the substitution of Darling’s electrolyzer for an inerting system in Scott’s hypoxia training system would yield a predictable result.  See MPEP 2141 III (A).  Additionally, Bleil teaches pilots on the aircraft (p. 7) and altitude training as being necessary (p. 8).  
Furthermore, Scott discloses an oxygen demand/pulse sensor (430; [26]; Fig. 5; [28]) and simulating different altitudes (an altitude set point) for athletic training ([3]) in order to provide an environment with an oxygen concentration less than atmospheric air ([4]) to be maintained by delivering the ODA with desired flow rate ([7]). Scott discloses a forward pressure regulator (340; [25])) before the mask.
Scott does not explicitly disclose the system controls for an electrochemical cell.
In regards to claim(s) 15 and 17, Darling discloses an oxygen sensor connected to a system controller/master controller, the controller necessarily having a processor and logic to execute the controls ([18]).  Darling discloses pumps ([14]) for circulation of fluids and also valves for controls of the fluids (fluid flow control valves or gates; [18]).  Darling discloses an inlet flow rate sensor (sensors for measuring any of the above-mentioned fluid flow rates; [18]).  Darling discloses temperature regulator/sensor connected to the master controller for any of the system components which include an electrochemical cell ([18]).  Darling discloses cooling of the cell with water circulation ([13]) and thus contact the cell with coolant. Darling discloses a water recovery system in fluid communication with the cathode wherein the water recovered can be delivered to the anode (“The loss of heat from the NEA causes water vapor in the NEA to condense, and liquid water condensate can be returned by flow path 64 to the electrochemical cell stack 50 where it can provide water at the anode side of the electrochemical cells for the reaction of formula (1) or to keep the MEA 12 (FIG. 1) hydrated.” – [15]).  Darling discloses controlling the current or voltage levels of the power source to produce varying amounts of NEA (ODA) in response to system parameters ([18]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device and method of Scott with Darling’s electrochemical system controls because Darling teaches such allows for desired production rate of NEA/ODA in response to system parameters (Darling, [18]).  Darling’s varying amounts of NEA/ODA is the functionally desired equivalent of Scott’s desired hypoxic gas flow rate.
In further regards to claim(s) 17, Scott in view of Darling discloses the master controller/processor is configured to calculate an average oxygen consumption rate (oxygen sensors for output, flow rate sensors the known oxygen value of ambient air) and adjusts the pump ([14]) for air inputted (provided by a fan or similar air movement device [15]) and the system is controlled to set fluid flow rates (e.g. feed rates of cabin air 22 to the cathode 14); [18]).
In further regards to claim(s) 17, Scott discloses the device is pressure on demand based on sensors that monitor breath rate ([28]) and are connected to a controller, automatically adjusting the peak demand based upon when the trainee is inhaling versus exhaling ([28]).
In regards to claim(s) 16, Darling discloses an anode electrocatalyst (anode catalysts; [10]) and the operation of the electrochemical cell is to produce oxygen and protons at the anode side and wherein oxygen from the cathode side produces water from the protons crossing the PEM ([11]).
In regards to claim(s) 18, Darling discloses a stack of electrochemical cells ([14]).
In regards to claim(s) 21, Darling discloses a cathode catalyst to reduce oxygen ([10]-[11]).
In regards to claim(s) 22, Darling further teaches that the cathode (14) has a first side and a second side, the first side in contact with the PEM (12) and the second side in contact with an air diffusion layer (flow field/current collector) (32/36) in contact with the cathode input and output ([13] & [14]; Figure 2).
In regards to claim(s) 23, Darling further teaches that the anode (16) has a first side and a second side, the first side in contact with the PEM (12) and the second side in contact with a water flow layer (flow field/current collector) (34/38) in contact with the anode input and output ([13] & [14]; Figure 2).
In regards to claim(s) 24, the limitation wherein “the electrocatalyst demonstrates a greater than 65%, 70%, 75%, 80% or 85% water electrolysis efficiency” is a functional limitation.  Since the method of Scott in view of Darling and Bleil use the same electrocatalysts as instantly claimed, with the same feeds and general operation, electrolytic catalysts of Darling would be expected to operate at greater than 65% water electrolysis efficiency based upon the feeds and operating conditions applied to the cell.
In regards to claim(s) 25, Darling teaches that the anode (16) is located on a PEM (12), and thus that the cell comprises an ion exchange resin positioned after the anode in a flow direction of the water (Figure 2).
In regards to claim(s) 26, Scott discloses providing a hypoxia training device ([22]) comprising a mask in fluid communication with a hypoxic gas supply (20; [22]).
However, Scott does not explicitly disclose that the hypoxia gas supply is from the cathode side of one or more electrochemical cells, nor the details of the electrochemical cell that include a power supply, proton exchange membrane between anode and cathode, inputs and outputs to each side of the cell, the input of the cathode in fluid communication with ambient air and the input of the anode in fluid communication with liquid water.
Darling pertains to systems that provide nitrogen enriched air (NEA; [3]); NEA is a synonym with hypoxia gas supply/oxygen-depleted air (ODA) and therefore is in the same field of endeavor of Scott.  Darling discloses an electrochemical cell with a power supply (20; Fig. 1; [11]), a proton exchange membrane (PEM; 12; [10]; Fig. 1) between an anode (16) and a cathode (14).  Darling discloses an input of liquid water ([13]) and ambient air (22;[11]; Fig. 1) to the cathode.  Darling discloses the operation of the electrochemical cell is to produce oxygen and protons at the anode side and wherein oxygen from the cathode side produces water from the protons crossing the PEM ([11]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Scott with Darling’s electrolyzer that produces ODA as Scott teaches that any number of hypoxic gas supplies are acceptable (Scott, [18]).  Furthermore, Bleil teaches that both fire protection systems and altitude training systems require an oxygen-reduced atmosphere (bottom of p. 2) and therefore the substitution of Darling’s electrolyzer for an inerting system in Scott’s hypoxia training system would yield a predictable result.  See MPEP 2141 III (A).  Additionally, Bleil teaches pilots on the aircraft (p. 7) and altitude training as being necessary (p. 8).  
In regards to claim(s) 26, Scott discloses an oxygen demand/pulse sensor (430; [26]; Fig. 5; [28]) and simulating different altitudes (an altitude set point) for athletic training ([3]) in order to provide an environment with an oxygen concentration less than atmospheric air ([4]) to be maintained by delivering the ODA with desired flow rate ([7]).  Scott discloses a forward pressure regulator (340; [25])) before the mask.
Scott does not explicitly disclose the system controls for an electrochemical cell.
Darling discloses an oxygen sensor connected to a system controller/master controller, the controller necessarily having a processor ([18]).  Darling discloses pumps ([14]) for circulation of fluids and also valves for controls of the fluids (fluid flow control valves or gates; [18]).  Darling discloses an inlet flow rate sensor (sensors for measuring any of the above-mentioned fluid flow rates; [18]).  Darling discloses temperature regulator/sensor connected to the master controller for any of the system components which include an electrochemical cell ([18]).  Darling discloses cooling of the cell with water circulation ([13]) and thus contact the cell with coolant. Darling discloses a water recovery system in fluid communication with the cathode wherein the water recovered can be delivered to the anode (“The loss of heat from the NEA causes water vapor in the NEA to condense, and liquid water condensate can be returned by flow path 64 to the electrochemical cell stack 50 where it can provide water at the anode side of the electrochemical cells for the reaction of formula (1) or to keep the MEA 12 (FIG. 1) hydrated.” – [15]).  Darling discloses controlling the current or voltage levels of the power source to produce varying amounts of NEA (ODA) in response to system parameters ([18]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Scott with Darling’s electrochemical system controls because Darling teaches such allows for desired production rate of NEA/ODA in response to system parameters (Darling, [18]).  Darling’s varying amounts of NEA/ODA is the functionally desired equivalent of Scott’s desired hypoxic gas flow rate.  In further regards to claim 26 limitation “optionally displaying instructions,” limitations that are optionally claimed are not required in the prior art.
Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Darling, in further view of Bleil, and in further view of Gilliam (US 20160273316 A1) as submitted on Applicant's Information Disclosure Statement on 21 June 2021.
In regards to claim(s) 8 and 19, Scott in view of Darling is silent to the specific formation of the power source.
However, Gilliam also discusses electrolytic cells for, for example, the reduction of oxygen at the cathode, and teaches that an effective source of power supply is a combination of any of an electrical power source, fuel cell, solar power or wind power ([110],[118]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize for example, an electrical power source in combination with one or more of a fuel cell, solar power source or wind power source, with the reasonable expectation of effectively proving for a power source for the cell as taught by Gilliam, and thus a hybrid power source that would result in the ability to limit current draw from the electrical power source.
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Scott, Darling and Bleil, in view of Yoshinga (US 20120241315) and further in view of Owe “Iridium-ruthenium single phase mixed oxides for oxygen evolution: Composition dependence on electrocatalytic activity,” both as submitted on Applicant's Information Disclosure Statement on 21 June 2021.
In regards to claim(s) 9 and 20, Darling further discusses materials useful for the anode catalyst; including metal oxides and alloys; however, Darling provides merely a broad general discussion and fails to contemplate and specifically useful metal oxides ([10]). 
However, Yoshinga also discusses electrochemical cells for oxygen separation and teaches that the anode catalysts can specifically comprise for example, iridium oxide, ruthenium oxide and platinum ([59]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize this anode catalyst combination for the catalyst of Darling with the expectation of effectively catalyzing the reaction as taught by Yoshinga. Thus rendering obvious combinations of iridium oxide, ruthenium oxide and platinum (MPEP 2144.06 I). 
However, Yoshinaga fails to render obvious that the iridium oxide and ruthenium oxide would be combined to form Ir-Ru-Ox.
However, Owe also discusses electrolytic catalyst and teaches that Ir-Ru-Ox is an effective equivalent to simply coming iridium oxide and ruthenium oxide (Abstract; Section 3.2 Electrochemical Characterization; Table 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to utilize Ir-Ru-Ox as a known equivalent to mixed ruthenium oxide and iridium oxide as taught by Owe (MPEP 2144.06 II).  Owe further teaches that the Ir-Ru-Ox catalyst comprises, for example, a 75% Ir to Ru ratio (Table 4).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Darling in view of Dristy (US 20160190631 A1).
In regards to claim(s) 30, Darling discloses producing pure oxygen ([14]), but does not explicitly disclose a compressor for compressing to a pressure of 0 to 400 psi.  
Dristy pertains to electrochemical cells that produce oxygen compressed and/or production of nitrogen-enriched air ([2]).  Dristy discloses a compressor (inherently necessary to effect compression; top of [2]) and high operating pressures (≥100 psi; [2]).   It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the generator of Darling with Dristy’s compression at the proper operating pressure because such would provide predictable results, since both systems can produce high pressure oxygen.  See MPEP 2141 III (A).   Dristy discloses ≥100 psi which overlaps the instantly claimed range of 0 to 400 psi and therefore establishes a case of prima facie obviousness.  See MPEP 2144.05 I.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the claimed range from the broader prior art range because prior art teaches the same utility over the entire range.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Ono’712 (US 20160376712 A1).
In regards to claim(s) 34, Ono discloses carbon dioxide concentration in the electrolyte can be detected by determining and regulating the pH value ([49]).  However, Ono does not explicitly disclose measuring pH.
Ono’712 pertains to an electrolytic tank device (abstract) and is therefore in the same field of endeavor as Ono.  Ono’712 discloses a sensor unit for measuring the pH of the electrolytic solution ([100]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Ono with Ono’712’s sensor unit because Ono’712 teaches such allows for determining the oxidation-reduction state of the redox medium (Ono’712, [100]).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Vacchiano (US 20050247311 A1) as submitted on Applicant's Information Disclosure Statement on 21 June 2021.
In regards to claim(s) 35, Scott discloses a hypoxia training method ([4]) comprising providing an accumulator (520; Fig. 6) in communication with a gas inlet (input of gas at a first output, i.e. hypoxic supply; [27]), which is produced such that it may be temporarily stored in the accumulator (520; Fig. 6; [27]).  Scott discloses a forward pressure regulator at a second output (see regulator 340, for instance, dropping pressure to a usable level for the mask, thus forward pressure regulation, [25]) in the conduit of the output of the storage tank/accumulator.  Scott discloses a pressure sensor/demand sensor/pulse sensor (430/530) in the conduit which is used to control the amount of hypoxic gas delivered by the regulator.
However, Scott does not explicitly disclose a back pressure regulator, a check valve at an inlet of a mask and a check valve at an outlet of a mask.
Vacchiano pertains to hypoxic training of aviators ([11]) and is therefore in the same field of endeavor as Scott. Vacchiano discloses a back pressure regulator (BPR1; [170]; Fig. 1), an inlet check valve (CHV2; [170]; Fig. 1) and an outlet check valve (CHV1; [170]; Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Scott with Vacchiano’s valves because Vacchiano teaches such allow for buffering from pressure disturbances of the inhalation and exhalation cycle of the subject under test, preventing overpressure for the mask and preventing ambient air from reentering the mask (Vacchiano, [170]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794